Exhibit 10.3 Asset Purchase Agreement dated as of October 10, 2013 by and among ECOtality, Inc. Electronic Transportation Engineering Corporation ECOtality Stores, Inc. ETEC North, LLC The Clarity Group, Inc. and G.H.V. Refrigeration, Inc. as the Sellers and Blink Acquisition LLC as Buyer Asset PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT is dated as of October 10, 2013 (the “ Agreement ”) by and among ECOtality, Inc., a Nevada corporation, Electronic Transportation Engineering Corporation, an Arizona corporation, ECOtality Stores, Inc., a Nevada corporation, ETEC North, LLC, a Delaware limited liability company, The Clarity Group, Inc., an Arizona corporation, and G.H.V. Refrigeration, Inc., a California corporation, (each, a “ Seller ” and collectively, the “ Sellers ”) and Blink Acquisition LLC, a Florida Limited Liability Company (the “ Buyer ”). W I T N E S S E T H : WHEREAS , the Sellers own the Purchased Assets (as defined below); WHEREAS , the Sellers have sought relief under Chapter 11 of Title 11 of the United States Code (the “ Bankruptcy Code ”) by filing cases (the “ Chapter 11 Cases ”) in the United States Bankruptcy Court for the District of Arizona (the “ Bankruptcy Court ”) on September 16, 2013; and WHEREAS , Buyer desires to purchase the Purchased Assets (as defined below) and to assume the Assumed Liabilities (as defined below), upon the terms and subject to the conditions set forth herein. NOW, THEREFORE , in consideration of the foregoing and the respective representations, warranties, covenants and agreements set forth herein, the parties to this Agreement agree as follows: ARTICLE 1 DEFINITIONS Section 1.01 Definitions . (a) The following terms, as used herein, have the following meanings: “Affiliate” means, with respect to any Person, any other Person directly or indirectly controlling, controlled by, or under common control with such other Person; provided, however , that with respect to the Sellers, “Affiliate” shall mean only the other Sellers. “ Assumed Contract Deadline ” means the date that is 30 days following the Closing Date. “Assumed Contracts” means (a) those Contracts primarily related to the Blink Business that are (i) identified on Schedule 2.01(a) hereto as Assumed Contracts and (ii) otherwise identified in writing to Sellers by the Buyer as Assumed Contracts prior to the Closing Date, and (b) those Undesignated Contracts identified in writing to the Sellers by Buyer as Assumed Contracts prior to the Assumed Contract Deadline. “Assignment and Assumption Agreement” means an assignment and assumption agreement drafted by Sellers and reasonably acceptable to Buyer. “Benefit Plans” means any employee benefit plan, program, policy or arrangement currently maintained for the benefit of any current or former employee, officer or director of any Seller. “Bid Procedures Order” means the order of the Bankruptcy Court entered on September 19, 2013 approving the Bidding Procedures in connection with the sale of substantially all of the Sellers’ assets. “Bill of Sale” means a bill of sale with respect to the Purchased Assets, drafted by Sellers and reasonably acceptable to Buyer. “ Blink Business ” means the business of Sellers’ ownership and operation of the Blink Chargers and the Blink Network. “ Blink Chargers ” means the electric car battery chargers known as the Blink Chargers, including all residential as well as commercial electric car battery chargers. “ Blink Network ” means the cloud-based operating system that provides the connection of the Blink Chargers to a central computer via cellular, Wi-Fi or other services and all hardware relating thereto. “ Business Day ” means a day other than Saturday, Sunday or other day on which commercial banks in Phoenix, Arizona are authorized or required by law to close. “ Carrying Costs ” means the carrying costs to Sellers of each Undesignated Contract, which costs accrue (on a per diem basis) from the Closing Date through the earlier of (a) such date as Buyer identifies such Undesignated Contract in writing to Sellers as either an Assumed Contract or an Excluded Asset, and (b) the Assumed Contract Deadline. “Claim” means a claim as defined in Section 101 of the Bankruptcy Code. “Closing Date” means the date of the Closing. “Confidentiality Agreement” means that certain non-disclosure agreement by and between Ecotality, Inc. and Buyer dated September 19, 2013, as amended by that certain addendum between Ecotality, Inc. and Buyer dated September 24, 2013. “Contracts” means agreements, contracts, leases, licenses, consensual obligations, promises and undertakings. “Cure Costs” means the liabilities and obligations of the Sellers that must be paid or otherwise satisfied to cure all of the Sellers’ defaults under the Assumed Contracts at the time of the assumption by and assignment to Buyer of such Assumed Contracts as provided herein, subject to the terms herein and in the Approval Order. Nothing herein shall prevent Buyer from negotiating with any party to an Assumed Contract a Cure Cost that is satisfactory to such party. 2 “IP Assignment and Assumption Agreement” means an assignment and assumption agreement with respect to the intellectual property included in the Purchased Assets, drafted by Sellers and reasonably acceptable to Buyer. “Lien” means, with respect to any property or asset, any mortgage, lien, pledge, charge, security interest or encumbrance in respect of such property or asset. “Material Adverse Effect” means (i) any material adverse effect on the Purchased Assets, taken as a whole, or (ii) any material adverse effect on the ability of the Sellers to consummate the transactions contemplated by this Agreement; provided that the following shall not constitute a Material Adverse Effect and shall not be taken into account in determining whether or not there has been or would reasonably be expected to be a Material Adverse Effect: (A) changes in general economic conditions or securities or financial markets in general that do not disproportionately impact the Sellers, taken as a whole: (B)general changes in the industry in which the Sellers operate and not specifically relating to, or having a disproportionate effect on, the Sellers taken as a whole (relative to the effect on other persons operating in such industry); (C) any changes in law applicable to the Sellers or any of their respective properties or assets or interpretations thereof by any governmental authority which do not have a disproportionate effect on the Sellers, taken as a whole; (D) any outbreak or escalation of hostilities or war (whether declared or not declared) or any act of terrorism which do not have a disproportionate effect on the Sellers, taken as a whole; (E) any changes to the extent resulting from the announcement or the existence of, or compliance with, this Agreement and the transactions contemplated hereby (including without limitation any lawsuit related thereto or the impact on relationships with suppliers, customers, employees or others); (F) any accounting regulations or principles or changes in accounting practices or policies that the Sellers are required to adopt; (G) matters occurring in, or arising from the Chapter 11 Cases of the Sellers, including any events, occurrences, or other actions taken as a result thereof; and (H) any changes resulting from actions of the Sellers expressly agreed to or requested by the Buyer. “ Patents ” means United States Patents Number 7,573,228 (power management between charger and airport bridge) and Number 5,548,200 (priority charging determination for multiple vehicles) and all corresponding foreign patents. “Permitted Liens” means (i) Liens permitted by the Approval Order, (ii) Liens created pursuant to any Assumed Contracts; and (iii) Liens set forth on Schedule 1.01(b). “Person” means an individual, corporation, partnership, limited liability company, association, trust or other entity or organization, including a government or political subdivision, or an agency or instrumentality thereof. “ Undesignated Contracts ” the Contracts primarily related to the Blink Business which Contracts have not been, prior to the Closing Date, designated by Buyer to Seller in writing as either Assumed Contracts or Excluded Assets. 3 (b) Each of the following terms is defined in the Section set forth opposite such term: Term Section Agreement Preamble Approval Order Section 5.05 Assumed Liabilities Section 2.02 Bankruptcy Code Recitals Bankruptcy Court Recitals Bankruptcy Period Section 10.05 Buyer Causes of Action Preamble Schedule 2.01(b) Chapter 11 Cases Recitals Closing Section 2.07 Code Enhancements Section 7.01 Section 5.08 Excluded Assets Section 2.01 Excluded Liabilities Expansion Section 2.03 Section 5.08 Good Faith Deposit Section 2.06(a) Income Tax License Agreement Patent Licensee Possible Defect Claims Section 7.01 Section 5.08 Section 5.08 Schedule 2.01(a) Purchased Assets Section 2.01 Purchase Price Section 2.05 Sellers Preamble Tax Section 7.01 Taxing Authority Section 7.01 Tax Return Section 7.01 Transfer Consent Section 2.04 Transfer Taxes US Agreement US Government Section 7.02 Section 5.07(a) Section 5.07(a) Section 1.02 Other Definitions and Interpretative Matters . Unless otherwise indicated to the contrary in this Agreement by the context or use thereof: (a) When calculating the period of time before which, within which or following which any act is to be done or step taken pursuant to this Agreement, the date that is the reference date in calculating such period shall be excluded. If the last day of such period is a day other than a Business Day, the period in question shall end on the next succeeding Business Day. Any reference in this Agreement to days (but not Business Days) means to calendar days. (b) Any reference in this Agreement to $ means U.S. dollars. 4 (c) Unless the context otherwise requires, all capitalized terms used in the Exhibits and Schedules shall have the respective meanings assigned in this Agreement. All Exhibits and Schedules attached or annexed hereto or referred to herein are hereby incorporated in and made a part of this Agreement as if set forth in full herein . (d) Any reference in this Agreement to gender includes all genders, and words importing the singular number also include the plural and vice versa. (e)
